Citation Nr: 0421909	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disorder.

2.  Entitlement to service connection for a disorder affected 
the eyes, ears, nose and throat, claimed as sinusitis.

3.  Entitlement to service connection for the removal of 
teeth.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and December 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
sum, denied the veteran's claims for the five disorders 
listed on the title page of this decision.  The veteran filed 
a timely appeal to these adverse determinations.

The veteran testified at a Travel Board hearing at the RO in 
December 2003 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

With regard to another matter, it is unclear whether the 
veteran may be seeking entitlement to VA dental outpatient 
treatment.  A claim for service connection of a dental 
disorder also raises a claim for outpatient dental treatment.  
Hays v. Brown, 5 Vet. App. 302 (1993).  The veteran's claim 
has been treated as a straightforward claim for service 
connection and compensation, so the issue of entitlement to 
outpatient dental treatment has not been adjudicated.  The RO 
should determine whether it is the veteran's intention to 
pursue a claim for outpatient dental treatment, and should 
accomplish all subsequently indicated action.  See also 
Kellar v. Brown, 6 Vet. App. 157 (1994).

The issue of the veteran's entitlement to service connection 
for PTSD will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The veteran's claims file does not contain any competent 
evidence which indicates that her current left thumb disorder 
is related to her military service.

3.  The veteran's claims file does not contain any competent 
evidence which indicates that she currently has a disorder 
affected the eyes, ears, nose and throat, including 
sinusitis, which is related to her honorable period of 
military service.
 
4.  The evidence does not show, and the veteran does not 
claim, that she suffered a dental injury or disease during 
service, or that a preexisting dental disability worsened 
during service.

5.  The veteran's claims file does not contain any competent 
evidence which indicates that she currently has a left foot 
disorder, or that her current right foot disorder is related 
to her military service.


CONCLUSIONS OF LAW

1.  A left thumb disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 

2. A disorder affected the eyes, ears, nose and throat, 
claimed as sinusitis, was neither incurred in nor aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 

3.  A dental disorder was neither incurred in nor aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

4.  A bilateral foot disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claims for service connection were filed in 
April 1998 and September 2001 and remain pending.  Thus, the 
provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

With regard to VA's duty to notify, the Board finds that in 
the present case, the veteran was provided adequate notice as 
to the evidence needed to substantiate her service connection 
claims, as well as notice of the specific legal criteria 
necessary to substantiate these claims.  The Board concludes 
that discussions as contained in the initial rating decisions 
dated in September 2002 and December 2002, in the statement 
of the case (SOC) issued in May 2003, in the Board remand 
dated in September 2003, at the time of the hearing held 
before the undersigned at the RO in December 2003, and in 
correspondence to the veteran have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her service 
connection claims.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in June 2001, October 2001, and September 
2002, the RO provided the veteran with detailed information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the 
veteran's claims, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  Consistent with 38 U.S.C.A. §5103(a) and 
38 C.F.R. §3.159 (b) the RO satisfied the notice requirements 
to: (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you got pertaining to your 
claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159 (b) 
(1).  The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and her representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
her claims.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

With regard to VA's duty to assist, the Board also finds that 
to the extent practicable at this time, all relevant facts 
have been properly developed with respect to the service 
connection issues on appeal, and that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, post-service VA outpatient 
treatment notes, and several personal statements made by the 
veteran in support of her claims.  The veteran testified at a 
hearing held before the undersigned at the RO in December 
2003, and a transcript of her testimony has been associated 
with the claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
her claims.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
veteran's claims.  In light of the foregoing, the Board finds 
that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate her claims and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Left Thumb Disorder

Evidence relevant to the veteran's claim for service 
connection for a left thumb disorder includes the veteran's 
service medical records, which are negative for any recorded 
evidence of complaints or diagnoses of, or treatment for, a 
left thumb disorder.

The first, and indeed the only, post-service medical evidence 
relating to a left thumb disorder is found in several VA 
outpatient treatment notes dated in June 2001.  A treatment 
note dated June 1, 2001 indicates that the veteran had fallen 
earlier that day, landing on her left hand and sustaining a 
small laceration to the medial aspect of the left thumb.  The 
laceration was sutured and the thumb splinted.  Subsequent x-
rays showed that the veteran had sustained a fracture of the 
proximal phalanx of the left thumb as well.  In particular, 
an x-ray taken on June 1, 2001 revealed a comminuted fracture 
of the diaphysis of the first middle phalanx with soft tissue 
swelling over the injury site, with "no additional 
findings."  The veteran presented for several follow-up 
visits for treatment of this injury.

At the time of the veteran's hearing before the undersigned 
in December 2003, she testified that she injured her left 
thumb in 1971 while playing softball.  She reported that she 
believed she strained her thumb at that time, but never 
sought any medical treatment for this injury, but instead 
just took care of herself.  She reported that her left thumb 
subsequently swelled up during cold weather, but that she did 
not seek any medical treatment from anyone at that time 
either.  She reported that after discharge, she worked at a 
Fort Motor Company plant in 1977, at which time she cut her 
thumb on a piece of tin.  She stated that her ligaments were 
cut at the time of this injury.  She further stated that she 
fell and broke her thumb in 2000, at which time the doctors 
found that she had a "hole" in her bone, and told her that 
it broke so easily because it had previously been damaged 
from an old sports injury.

Following a review of this evidence, the Board has identified 
no medical evidence showing that the veteran's current left 
thumb disorder, first shown by the evidence in June 2001, is 
related to her period of honorable active duty service, which 
ended nearly three decades earlier.  On the contrary, the 
evidence shows that the veteran reported to examiners that 
she had injured her thumb in a fall in June 2001, and did not 
mention any past history of left thumb injury.  The Board 
finds that a VA examination in this case to obtain a medical 
nexus opinion is not warranted, since the veteran's service 
medical records are entirely negative for any left thumb 
disorder, and the veteran has testified that no such records 
exist, as she was never treated in service for a left thumb 
disorder.  As such, any medical nexus opinion rendered would, 
of necessity, require the examiner to resort to impermissible 
speculation.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a left thumb disorder.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Disorder Affected the Eyes, Ears, Nose and Throat, 
Claimed as Sinusitis

Evidence relevant to the veteran's claim for service 
connection for a disorder affected the eyes, ears, nose and 
throat, claimed as sinusitis, includes the veteran's service 
medical records for her honorable period of service from 
August 1969 to August 1972, which are negative for any 
recorded evidence of complaints or diagnoses of, or treatment 
for, a disorder affecting the eyes, ears, nose and throat.

The Board observes that the service medical records for the 
veteran's second, dishonorable period of service from August 
1972 to August 1977 contain several potentially relevant 
treatment notes, including a diagnosis of bronchitis and 
laryngitis in January 1975, a diagnosis of questionable early 
external otitis in March 1976, and a physician's notation of 
itchy ears and a runny left eye in the veteran's Report of 
Medical History at the time of discharge in August 1977.  

The extensive post-service VA outpatient treatment notes of 
record do not contain any evidence of complaints or diagnoses 
of, or treatment for, sinusitis, or any other disorders of 
the nose and throat.

At the time of the veteran's hearing before the undersigned 
in December 2003, she testified that she received treatment 
in service for symptoms including coughing watery eyes and 
blocked ears.  She stated that these symptoms continued after 
service, and were subsequently determined to be sinusitis.

Following a review of this evidence, the Board initially 
observes that the medical evidence of record does not show 
that the veteran currently has a disorder affecting the eyes, 
ears, nose and throat, including sinusitis.  The Court has 
held that "[i]n order for the veteran to be awarded a rating 
for service-connected [disability], there must be evidence 
both of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

Furthermore, the Board determines that a VA examination in 
this case to determine whether the veteran is currently 
suffering from sinusitis and to obtain a medical nexus 
opinion between any such disorder found and the veteran's 
military service is not warranted, since the service medical 
records for the veteran's first, honorable period of service 
are entirely negative for any sinusitis disorder.  As such, 
any medical nexus opinion rendered would, of necessity, 
require the examiner to resort to impermissible speculation.  
See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992).

The Board has considered the fact that the service medical 
records for the veteran's second period of service do appear 
to contain some potentially relevant complaints and 
diagnoses.  However, the Board notes that in an 
administrative decision dated in October 1984, VA determined 
that the veteran's dishonorable discharge from her second 
period of military service from August 1972 to August 1977, 
which was issued by reason of the sentence of a general court 
martial, constitutes a bar to her receipt of VA benefits 
including health care benefits under Chapter 17, Title 38 
U.S.C.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(2) 
(The discharge or dismissal by reason of a general court-
martial shall bar all rights of such person under laws 
administered by the Secretary).  Thus, this second period of 
service cannot serve as the basis for the establishment of 
service connection.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).  Therefore, while the Board has 
reviewed and considered all of the evidence of record, 
including the evidence contained in the veteran's service 
medical records from her second period of military service, 
only the veteran's first period of military service from 
August 1969 to August 1972 may serve as the basis for the 
grant of service connection for a disorder affected the eyes, 
ears, nose and throat, claimed as sinusitis.  As such, the 
Board finds that it need not obtain a VA examination seeking 
a medical nexus opinion between any current sinusitis 
disorder found and this second period of service.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a disorder affected the eyes, ears, 
nose and throat, claimed as sinusitis.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Removal of Teeth

Evidence relevant to the veteran's claim for service 
connection for the removal of teeth includes her service 
medical records, which are negative for any recorded evidence 
of any injury to the mouth or teeth.  At the time of the 
veteran's discharge examination in August 1977, it was noted 
that teeth numbered 2, 3, 4, 7, 8, 9, 10 and 15 were replaced 
by dentures and that teeth numbered 17, 18, 19, 30, 31 and 32 
were missing.

At the time of the veteran's hearing before the undersigned 
in December 2003, she testified that she had upper partial 
dentures put in prior to entering service.  She stated that 
while in service she had "a lot of cavities," and that the 
military dentist either filled these teeth, capped them, or, 
if they could not be saved, pulled them.  She did not 
indicate any injury to her teeth in service.

Under the regulations in effect in April 1998 when appellant 
submitted her claim, the absence of a tooth due to extraction 
was not considered a disabling condition for compensation 
purposes:  "Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of § 17.120 or § 17.123 of this chapter."  38 
C.F.R. § 4.149 (1998) (emphasis added).

The C.F.R. was revised in June 1999.  The new version 
eliminated the distinction between Vincent's disease and 
other forms of periodontal disease, but continued the 
disqualification from service connection for compensation 
purposes:  "Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in § 17.161 of this chapter."  38 C.F.R. § 3.381 
(2003) (emphasis added).

The Board accordingly finds as a matter of law that neither 
the 1998 version of the C.F.R. nor the current version of the 
C.F.R. provides for service connection for the removal of 
teeth, for compensation purposes.  As noted in the 
introduction, entitlement to outpatient dental treatment is a 
separate issue, not yet adjudicated.

IV.  Bilateral Foot Disorder

Evidence relevant to the veteran's claim for service 
connection for a bilateral foot disorder includes the 
veteran's service medical records, which are negative for any 
recorded evidence of complaints or diagnoses of, or treatment 
for, a disorder of either foot.

The only relevant post-service medical evidence consists of 
VA outpatient treatment notes dated in June and July 1993.  
In June 1993, the veteran presented with complaints of right 
foot pain of 3 months' duration.  She indicated that she had 
not sustained any injury or trauma to the foot.  Examination 
revealed pain over the fifth metatarsal shaft and head only, 
with no other areas of tenderness and no swelling or 
erythema.  X-rays of the right foot were entirely normal.  
The veteran was sent to a VA rehabilitation clinic for 
evaluation, and, in July 1993, the veteran was diagnosed with 
metatarsalgia of undetermined etiology.  This examiner also 
noted that the veteran's problem had begun approximately 3 
months earlier, and was not the result of trauma or 
lacerations.  None of these treatment records referenced the 
veteran's military service in any way.

At the time of her hearing before the undersigned in December 
2003, the veteran testified that shortly after entering onto 
active duty she developed two bunions on her feet because the 
shoes she wore were too small.  She stated that he had one of 
these bunions removed in 1978 or 1979.  She further testified 
that she had developed ingrown toenails.  She indicated that 
she had not seen any medical professionals for these problems 
in service, but rather self-medicated by soaking her feet.  
When asked, she also indicated that no physicians had ever 
related her current foot problems to service.

Following a review of the evidence, the Board finds that 
there is no evidence which shows that the veteran is 
currently suffering from a left foot disorder.  Furthermore, 
there is no evidence showing that the veteran's current 
metatarsalgia of the right foot, first shown by the evidence 
in 1993, is related to her period of honorable active duty 
service, which ended more than 2 decades earlier.  On the 
contrary, the evidence shows that the veteran repeatedly 
reported to examiners that this disorder began 3 months prior 
to the time the veteran first sought treatment in June 1993.  
The Board finds that a VA examination in this case to obtain 
a medical nexus opinion is not warranted, since the veteran's 
service medical records are entirely negative for any foot 
disorder, and the veteran has testified that no such records 
exist, as she was never treated in service for a foot 
disorder.  As such, any medical nexus opinion rendered would, 
of necessity, require the examiner to resort to impermissible 
speculation.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a bilateral foot disorder.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Service connection for a left thumb disorder is denied.

Service connection for a disorder affected the eyes, ears, 
nose and throat, claimed as sinusitis, is denied.

Service connection for the removal of teeth is denied.

Service connection for a bilateral foot disorder is denied.


REMAND

The veteran has also claimed entitlement to service 
connection for PTSD, which she attributes to several claimed 
inservice stressors.  During her hearing before the 
undersigned in December 2003, the veteran testified that one 
stressor occurred in May 1972 during in-processing shortly 
after arriving at a military base in Frankfurt, Germany.  She 
stated that she and her escort were caught in the line of 
fire during a shoot-out in the street between the military 
police officers and members of a terrorist gang, and that she 
feared for her life.  She also stated that while she was 
stationed in Germany, her barracks were under frequent 
lockdown due to fear of bombings by terrorist gangs.  She 
indicated that while she was never the victim of such a 
bombing and never witnessed the aftermath of such an attack, 
she was in constant fear of being bombed, especially after 
the bombing of an "NCO club" and other attacks against U.S. 
military targets while she was stationed in Germany from 1972 
to 1974.  She also stated that she frequently had to evacuate 
her workplace due to bomb threats.  The Board finds that 
additional efforts should be undertaken by the RO to 
corroborate whether the events described by the veteran 
actually took place during her time in Germany.

In addition, the veteran testified that she was being treated 
on a weekly basis by a VA psychiatrist for her PTSD, and that 
this medical professional had stated that her PTSD was 
related to her inservice stressors.  The Board believes that 
it must obtain these records prior to final adjudication of 
the veteran's appeal.  See 38 U.S.C.A. § 5107 (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992) 
(the VA has constructive, if not actual, knowledge of records 
generated by VA); Murincsak v. Derwinski, 2 Vet. App. 363, 
372-373 (1992) (when VA has knowledge of relevant records, 
the Board must obtain these records before proceeding with 
the appeal).

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should request all records of 
psychiatric treatment provided to the 
veteran at the Columbia, South Carolina 
VA Medical Center from the time of the 
most recent such records in August 2001 
to the present.  Any such records 
obtained should be associated with the 
veteran's claims file.

2.  The RO should undertake efforts to 
verify the terrorism-related events 
related by the veteran in various 
documents, including the PTSD Stressor 
Statement received by VA in December 
2001, the December 2003 hearing 
transcript, and a VA psychiatric 
treatment note dated in August 2001, 
among others.  The RO should particularly 
attempt to verify whether a shoot-out 
took place in and around Frankfurt, 
Germany between armed U.S. military 
police officers and terrorists in May 
1972.

3.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the record contains 
evidence that corroborates the veteran's 
account of the inservice stressor 
incidents; if so, the RO should specify 
the nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  Thereafter, if any claimed inservice 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

5.  The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and 38 C.F.R. § 3.304(f).  If 
the veteran's claim remains denied, she 
and her representative should be provided 
with a Supplemental Statement of the 
Case, which includes any additional 
pertinent law and regulations, 
specifically to include 38 C.F.R. 
§ 3.304(f).  The applicable response time 
should be allowed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until she is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



